AO 247 (Rev. NCE 3/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)         Page 1 of 2 (Page 2 Not for Public Disclosure)


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       Eastern District of North Carolina


                    United States of America
                               v.                                          )
                       Christopher Lancaster
                                                                           )
                                                                           )   Case No: 4:09-CR-19-1H
                                                                           )   USM No: 25878-056
Date of Original Judgment:                            January 6, 2010      )
Date of Previous Amended Judgment:                                         )   Halerie Costello
(Use Date of Last Amended Judgment if Any)                                     Defendant’s Attorney

                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                          PURSUANT TO 18 U.S.C. § 3582(c)(1)(B)
         Upon motion of ✔ the defendant          the Director of the Bureau of Prisons       the court under 18 U.S.C.
§ 3582(c)(1)(B) for a modification of an imposed term of imprisonment to the extent otherwise expressly permitted by
statute and as provided by Section 404 of the First Step Act of 2018, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,

IT IS ORDERED that the motion is:
            ✔ DENIED.        GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of                         months is reduced to                                      .
                                             (Complete Parts I and II of Page 2 when motion is granted)

Although the defendant pleaded guilty to a covered offense, the court has considered the defendant's motion on the merits and, in
its discretion, denies the motion. Had the Fair Sentencing Act been in effect at the time of his original sentencing, the court would
have imposed the same sentence.




If the amount of time the defendant has already served exceeds this sentence, the sentence is reduced to a "Time Served"
sentence, subject to an additional period of up to ten (10) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provisions of the judgment(s) dated January 6, 2010,
shall remain in effect. IT IS SO ORDERED.


Order Date:         4/21/20
                                                                                                       Judge’s signature


Effective Date:                                                      Malcolm J. Howard             Senior U.S. District Judge
                     (if different from order date)                                                Printed name and title



                        Case 4:09-cr-00019-H Document 73 Filed 04/21/20 Page 1 of 1
